Case 3:19-cv-02039-SCC Document 26 Filed 03/13/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



CONDADO 3 CFL, LLC                                    CIVIL NO. 19-2039 (SCC)

Plaintiff,
                                                      RE: FORECLOSURE OF MORTGAGE
vs.                                                              IN-REM

ESTEBAN DIAZ VEGA, HILDRED MATTEI
a/k/a HILDRED MATTEI FRANCESCHINI
AND THE CONJUGAL PARTNERSHIP
CONSTITUTED THEREIN,

Defendants.



             STIPULATION, SETTLEMENT AND RELEASE AGREEMENT

TO THE HONORABLE COURT:


        COME NOW, plaintiff, Condado 3 CFL, LLC (“Condado 3 CFL”) and defendants,

Esteban Diaz Vega and Hildred Mattei Franceschini and the Conjugal Partnership Constituted

therein, ("Defendants"), by and through their corresponding undersigned counsels and, very

respectfully, state and stipulate as follows:

        1.     Condado 3 CFL filed the complaint object of the instant case for the IN REM

Foreclosure of Mortgage, (“Complaint”), regarding a Mortgage note payable to Banco

Popular de Puerto Rico, or to its order, for the principal amount of One Hundred Fifty-Seven

Thousand Dollars ($157,000.00) with interest at the rate of 11.50% per annum, secured by a

first mortgage constituted by deed number 9, executed in Guayanilla, Puerto Rico on the same

date, before Notary Public Emilio A. Vila Carreras.
Case 3:19-cv-02039-SCC Document 26 Filed 03/13/20 Page 2 of 7




       2.        The mortgage described above, which was pledged to plaintiff to secure the

amounts claimed under these proceedings, was executed upon the following property, which is

described in the Spanish language as follows:

            ---RUSTICA: Predio de terreno radicado en el Barrio Almacigo Bajo del
            término municipal de Yauco, Puerto Rico, con una cabida superficial de
            ocho mil cuatrocientos cuarenta y siete punto noventa y nueve cero cuatro
            (8447.9904) metros cuadrados. En lindes por el NORTE, con terrenos
            propiedad de Antonio Hernandez Ramos; por el SUR, con la parcela “B”
            dedicada a uso público; por el ESTE, con Emill Pietri y Gabriel Pérez
            Oliveras; y por el OESTE, con la Sucesión de Alejandro Hernández.-------

            ---Consta inscrita al folio doscientos cincuenta y dos (252) del tomo
            trescientos cincuenta y cuatro (354) de Yauco, Finca número doce mil
            ochocientos sesenta y nueve (12,869). Registro de la Propiedad de Ponce,
            Sección II.-----------------------------------------------------------------------------


       3.        Condado 3 CFL is at present the owner and holder of the note and mortgage

deed, which is duly recorded in the Registry of Property at page 7 of volume 512 of Yauco.

       4.        Defendants Esteban Diaz Vega and Hildred Mattei a/k/a Hildred Mattei

Franceschini are the owners of the mortgaged property according to the Registry of Property

and plaintiff’s best knowledge and belief and are included in the instant proceedings solely in

their capacity as owners of the property, considering the mortgaged property was abandoned

by the Trustee and defendants discharged from the debt under bankruptcy case number 06-

05255 (BKT).

       5.        The debt, secured by the mortgaged property, has not been satisfied. Therefore,

as of October 29, 2018, there is a debt in favor of plaintiff, secured by the mortgaged property

up to the limits of the mortgage in the sum of $116,067.08 in principal, $20,109.55 in accrued

interest, which continues to accrue until full payment of the debt at the rate of $37.08 per

diem, accrued late charges and any other advance, fee or disbursements made by plaintiff, in



                                                    -2-
Case 3:19-cv-02039-SCC Document 26 Filed 03/13/20 Page 3 of 7




accordance with the mortgage note and deed, plus costs and ten (10) percent of the original

principal balance in attorney fees.

       6.      The parties have freely and voluntarily agreed to the settlement of the

Complaint, Counterclaim and for release of the lien(s) that are secured by the mortgaged

property, respectfully requesting for the entry of judgment by consent as follows:

               (a) On April 12, 2006, Defendants and BPPR, as predecessor in interest to

                   Condado 3 CFL, LLC, executed certain Loan Agreement for Loan number

                   101090023364059003 for the principal amount of $157,000.00. On the

                   same date, Defendant and BPPR executed certain Mortgage Note in

                   connection to this loan for the principal amount of $157,000.00 (as

                   amended, ratified, supplemented or modified from time to time, the

                   “Promissory Note 9003”).

               (b) Defendants filed a voluntary petition under Chapter 11 of the United States

                   Bankruptcy Code (the “Bankruptcy Code”) in the United States Bankruptcy

                   Court for the District of Puerto Rico, case number 06-05255 (the

                   “Bankruptcy Case”). The Bankruptcy Case was converted to a petition

                   under Chapter 7 of the Bankruptcy Code on January 26, 2014. On

                   September 11, 2009, the Bankruptcy Court entered an order granting

                   Defendants a discharge under section 727 of title 11 of the Bankruptcy

                   Code. Defendants appear voluntarily to execute this Agreement and the

                   same may not be interpreted as a collection effort by Condado 3 CFL, LLC

                   against Defendants.




                                            -3-
Case 3:19-cv-02039-SCC Document 26 Filed 03/13/20 Page 4 of 7




           (c) For valuable consideration, Defendants delivered to Condado 3 CFL, LLC

               on this date, a manager’s check in the sum of SEVENTY FIVE

               THOUSAND DOLLARS ($75,000.00), payable to the order of Condado 3

               CFL, LLC, the receipt of which is hereby acknowledged which amount is

               accepted as payment of all amounts owed by Defendants to Condado 3

               CFL, LLC under these proceedings, for the release of the mortgage note

               held by Condado 3 CFL, LLC which is recorded over the property

               described hereinabove.

           (d) Condado 3 CFL, LLC will deliver to Defendants, through their counsel, the

               Mortgage Note described in the Complaint, duly indorsed to the Bearer, for

               cancellation purposes, within a period not to exceed 60 days from the date

               hereof.   Defendants will be responsible for any fees and/or expenses

               required for the cancellation in the Registry of Property of the mortgage

               note.

           (e) In lieu of the above, Defendants agree to waive any and all, raised and

               unraised, affirmative defenses to the allegations of the Complaint and/or

               Counterclaim. Furthermore, Defendants herein releases Condado 3, CFL,

               its predecessors and successors in interest, its members, shareholders,

               officers, affiliates, servicers, attorneys, agents and employees from any and

               all liability arising out of the allegations contained in the Complaint,

               Counterclaim and/or the Loan documents subject to these and/or any other

               related proceedings for the enforcement of this Loan relationship.




                                        -4-
Case 3:19-cv-02039-SCC Document 26 Filed 03/13/20 Page 5 of 7




               (f) Condado 3 CFL, LLC agrees to release Defendants and the property

                    subject to these proceedings as to all allegations of the Complaint.

               (g) The terms of this agreement shall bind the parties and their respective

                    successors, privies and assigns.

               (h) The appearing parties warrant that the terms and conditions set forth herein

                    are reasonable under the circumstances, and that they have acted in good

                    faith in connection with the negotiations of this stipulation and in moving

                    the Court for an Order approving the same.

               (i) The appearing parties hereby expressly consent to the entry of judgment

                    dismissing the Complaint and Counterclaim, WITH PREJUDICE.

               (j) The appearing parties expressly agree that the judgment will be deemed

                    final and enforceable as of the date it is entered by the Court.

       7.      It is expressly agreed to by both Parties that none of them have the right to seek

an award of attorneys’ fees or of costs against the other party and that each one of the Parties

shall bear their own respective attorneys’ fees and costs arising from the instant case, this

Settlement Agreement, and all related matters.

       8.      Both Parties represent and warrant to each other that no other person(s) or

entity(ies) has had any interest in the claims, demands, obligations, or causes of action referred

to or related to the instant case; that both of them, through their legal representatives, have the

sole right and exclusive authority to execute this Settlement Agreement; and that the Plaintiff

has not sold, assigned, transferred, conveyed to any third party or otherwise disposed of any of

its claims, demands, obligations or causes of action referred to in the Complaint and in this

Settlement Agreement.



                                              -5-
Case 3:19-cv-02039-SCC Document 26 Filed 03/13/20 Page 6 of 7




       9.      The Parties agree to fully cooperate and execute any and all supplementary

documents and to take all additional actions that may be necessary or appropriate to give full

force and effect to the terms and intent of this Settlement Agreement.

       10.     The Parties have the power, authority, and legal right to execute, deliver and

perform this Settlement Agreement. This Settlement Agreement has been duly executed and

delivered by the Parties and constitutes the legal, valid and binding obligation of the Parties,

which is enforceable against the Parties, their officers, directors, stockholders, attorneys,

agents, servants, representatives, employees, subsidiaries, affiliates, partners, insurers,

predecessors, and successors in interest and assigns, and all other persons, firms or

corporations with whom any of the former have been, are now, or may hereafter be affiliated,

in accordance with its terms.

       11.     This Settlement Agreement shall be construed and interpreted in accordance

with the laws of the Commonwealth of Puerto Rico. The Parties expressly agree that the

United States District Court for the District of Puerto Rico, shall retain jurisdiction over the

present action to enforce the terms of this Settlement Agreement.

       12.     This Settlement Agreement contains the entire agreement between the Parties

with regard to the matters set forth herein and shall be binding upon and inure to the benefit of

the executors, administrators, personal representatives, heirs, successors and assigns of each.

       13.     This Settlement Agreement shall become effective immediately following

execution by each of the Parties, the Court retaining jurisdiction to insure compliance with its

terms and with the intention behind the Parties’ settlement accord.




                                             -6-
Case 3:19-cv-02039-SCC Document 26 Filed 03/13/20 Page 7 of 7




          WHEREFORE, the parties respectfully request that this Honorable Court enter

judgment by consent dismissing the Complaint and Counterclaim, with prejudice, as provided

herein.

                In San Juan, Puerto Rico, this 13th day of March 2020.

FERNANDEZ CHIQUES LLC                             /s/ Peter A. Santiago González
Attorneys for Plaintiff                           PETER A. SANTIAGO GONZALEZ, ESQ
P. O. Box 9749                                    USDC-PR 304201
San Juan, PR 00908                                Attorney for Defendant
Tel. (787) 722-3040                               P.O. Box 1414
Fax. (787) 722-3317                               Sabana Grande, Puerto Rico 00637
                                                  Phone (787) 396-9029
S/FRANCISCO FERNÁNDEZ CHIQUÉS
                                                  Quiebrapr@gmail.com
Francisco Fernández Chiqués
USDC NUMBER: 215803
FFC@FFCLAW.COM




                                            -7-
